 In the Matter of PORTGiBSONVENEER&BoxCOMPANYIndINTER-NATIONALWOODWORKERS OF AMERICA, AFFILIATEDWITHTHECON-GRESS OFINDUSTRIAL ORGANIZATIONSCase No. 15-C-1020.-Decided August 06, 1946DECISIONANDORDERYOn January 30, 1946, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.'Thereafter, the respondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby iffirmed.The Board has considered theIntermediate Report, the respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingexceptions and modifications :1.We do >iiot agree with the Trial Examiner that, the so-called"contract of employment," which the respondent demanded that eachemployee sign, was itself violative of the Act.The provisions of theproposed contract themselves, more fully set forth in the IntermediateReport, were not in derogation of the Act, nor did execution of sucha contract preclude future collective bargaining.'However, under'The Trial Examiner also foundthat therespondent had not discriminated againstCharles Marshall,Viola Noble,Canary Jackson,E. M Howard,and Evan Doss,within themeaning of Sectioyi 8 (3) of the Act. Inasmuch as neither counsel for the Board nor theUnion filed exceptions to the Trial Examiner's recommendations that the complaint bedismissed as to those employees,we shall adopt such recommendations without setting forththe evidence with respect to their cases.7 J. I. Case v.N. L. R. B.,321 U.S. 332While, as a matter of law, execution of theindividualemploymentcontract would not preclude future collective bargaining even duringthe terns of an individual contract, we areof theopinion, as hereinafter in substance found,thatthe respondent intended to use the individual contracts as a deterrent to future col-lective bargainingand that the employees reasonably believed, although mistakenly, thatexecution of such contracts wouldhavethe effect of precluding future collective bargaining.70 N. L R. B , No. 33.319 320DECISIONS OF NATIONALLABOR RELATIONS BOARDall the circumstances, and particularly in view of the timing of therespondent's demand that the employees execute such individualcontracts in the midst of the Union's known organizational campaignand in the face of the pendency before the Board of a proceedinglocking toward the designation of representatives for the purpose ofcollective bargaining, and in view of the respondent's resistance tothe Union, as set forth in the Intermediate Report, we find that therespondent demanded execution of the individual contracts of employ-ment for the purpose of deterring employees from joining or adheringto the Union and that the demand had such effect upon the employees.By this conduct, the respondent interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section 7of the Act, in violation of Section 8 (1) thereof.2.We find it unnecessary to determine whether the respondent'sconduct in refusing to allow the employees to continue at work onOctober 23, 1944, unless they signed individual contracts of employ-ment, constituted a lock-out, as the Trial Examiner characterized therespondent's conduct.We find that by such conduct the respondentdiscriminated as to hire or tenure of employment, within the meaningof Section 8 (3) and (1) of the Act, because the respondent therebydenied work to the employees as a penalty for noncompliance with acondition promulgated by the respondent for an unlawful purpose.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Port Gibson Veneer & BoxCompany, Port Gibson, Mississippi, and its officers, agents, successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in International Woodworkers ofAmerica, CIO, or any other labor organization of its employees, bydiscriminating in regard to the hire or tenure of employment- or anyterm or condition of employment of its employees ;(b)Giving effect to the individual contracts of employment- de-scribed in the Intermediate Report attached hereto, or any modifica-tion, continuation, extension, or renewal thereof, to forestall collectivebargaining or to deter self-organization, or entering into any similar,form of contract with its employees for any period subsequent to thedate hereof for such purpose or with such effect;(c) In any other manner' interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist InternationalWoodworkers ofAmerica, CIO, or any other labor organization, to bargain collectively PORT GIBSON VENEER & BOX COMPANY321through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole the employees listed in Appendix A, II, of theIntermediate Report for any loss of pay that they may have sufferedas a result of the respondent's discrimination against them, in themanner provided in the section of the Intermediate Report entitled"The Remedy."(b)Make whole Pearline Brown, Alice Carter, and Annie Brownfor any loss of pay that they may have suffered as a result of the re-spondent's discrimination against them by payment to each of themof a sum of money equal to the amount which each normally wouldhave earned as wages from October 23, 1944, to the respective dates oftheir reinstatement in the manner provided in the section of theIntermediate Report entitled "The Remedy";(c)Give separate written notice to each of its employees who signedan individual contract of employment, as described in the IntermediateReport, or any modification, continuation, extension, or renewal there-of, or any similar form of contract for any period subsequent to thedate hereof : (1) that such contract will not in any manner be enforcedor attempted to be enforced to forestall collective bargaining or to deterself-organization; (2) that the employee is not required or expectedby virtue of such contract to deal with the respondent individually inrespect to rates of pay, wages, hours of employment, or other condi-tions of employment; and (3) that such discontinuance of the contractiswithout prejudice to the assertion of any legal rights the employeemay have acquired under such contract or to any defenses thereto bythe employer;(d)Post at its plant in Port Gibson, Mississippi, copies of thenotice attached to the Intermediate Report, marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director for theFourteenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receiptthereof, and maintained by it for sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, orcovered by any other material;' 1'h.,, notice, however,shall be, and it hereby is, amended by striking front the first para.graphthereof thewords"The Recommendations of a Trial Examiner"and substitutingin lieu thereof the words,"A Decision and Order." 322DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director for the Fourteenth, Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT' IS FURTHER ORDERED that the c^,inplaint be, and it hereby is, dis-missed insofar as it alleges that the respondent discriminated in regardto the hire and tenure of employment of Charles Marshall, ViolaNoble, Canary Jackson, E. M. Howard, and Evan Doss.MR.GERARDD. REILLY, concurring in partand dissentingin part:I am constrained to dissent from that portionofthe foregoing deci-sion of my colleagues concerning the alleged lock-out of the respond-ent's employees for refusal to sign the "contract of employment."It is my opinion that the majority has erred in its interpretation ofthe decision of the Supreme Court concerningJ. I. Case v. N.L. R. B.1The issue posed by that case eras whether or not the terms and condi-tions of the' individual contract should yield to a collective agreementto the extent that they were at variance.The Board held that thecollective agreement was controlling and that in§istence upon the termsof the individual contracts by the employer was a violation of the Act.Although my colleagues have found that the contract was "not. inderogation of the Act nor did execution of [the] contract precludefuture collective bargaining," they have nonetheless found that therequirement that the contracts be signed was violative of the Act.They have further found that the respondent's refusal to permit itsemployees to continue at work until the requirement was met consti-tuted a violation of the Act.With these conclusions I cannot agree.The majority has rested its ultimate findings upon all of the "cir-cumstances" in the case, including the fact of the Union's organiza-tional campaign and the pendency of a proceeding looking to the desig-nation of a representative by the employees. The Supreme Court in itsJ. I. Casedecision specifically considered certain conditions underwhich individual contracts would not be held violative of the Act.Among these conditions were : expiration of a collective agreement ;deadlock of negotiations; non-existence of a legally demonstrated ma-jority; and other similar conditions. It is apparent therefore thatthe timing of the respondent's demand and the pendency of representa-tion proceedings do not suffice to bring this contract and the demandfor its signature within areas proscribed by the Act.It is my opinion that as these contracts were not in themselves viola-tive of the Act, and as the respondent's employees were not, and couldnot be, required to sign away aiiy of their rights under the Act, the re-quirement that the contracts be signed was a valid condition of employ-ment.The alleged lock-out by the respondent, when viewed in thislight, becomes in effect a strike by the employees involved and they are4 321 U. S 332 PORT GIBSON VENEER & BOX COMPAN Y323not entitled to be madewhole for any loss of pay they may havesufferedas a consequence.INTERMEDIATE REPORTStanley D. Kane, Esq,for the Board.Dent, Robinson,and Ward, by R. L Dent,Esq,of Vicksburg,Miss, andHenley.Jones and Woodliff,by W S.Henley,Esq,ofHazlehurst,Miss., for the Re-spondent.George Bentley,Esq,of Memphis, Tenn.,for the UnionSTATEMENT OF THE CASEUpon a third amended charge duly filed on November 9, 1945, by the Inter-nationalWoodworkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor Relations Board,herein called the Boaid, by the Regional Director for the Fifteenth Region(New Orleans, Louisiana), issued its complaint dated November 9, 1945, and_an amended complaint dated November 21, 1945, against the Port Gibson Veneer &Box Company, herein called the Respondent, alleging that the Respondent hadengaged inand wasengaging in unfair labor practices affecting commerce-within the meaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and notice of hearing thereon were duly served upon the Re-spondent and the Union.With respect to the unfair labor practices the amended complaint, as furtheramended at the hearing, alleges in substance: (1) that the Respondent lockedout and constructively discharged its production and maintenance employees,on October 23 through October 30, 1944, for the reason that they joined and as-sisted the Union and engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and protection, (2),that the Respondent constructively discharged Pearline Brown, Viola Noble,Anna Brown, Canary Jackson, and Alice Carter because they joined and as-sisted the Union and engaged in concerted activities with other employees forthe purposes of collective bargaining and other mutual aid and protection; (3)that the Respondent discharged Evan Doss on or about February 16, 1945,E 1I Howard on or about November 25, 1944, and Charles Marshall on or aboutNovember 18, 1944, for the reason that they joinedand assistedthe Union and;engaged in concerted activities with other employees for the purposes of collec-tive bargaining and other mutual aid an protection and (4) that the Respond-ent,"'while engaged in the operation of the Plant . . . from on or about Oc-tober 14, 1944, and at various times thereafter, up to and including the dateof issuance of this Complaint, did advise, urge, and warn its employees againstaffiliationwith, or activities on behalf of, the Union; did advise, urge and warnits employees to refrain from engaging in concerted activity for the purposeof collective bargaining and other mutual aid and protection ; did make threats,that the Respondent would cease operations at the Plant and transfer,equip-_mentand raw materials elsewhere if the Union became the bargaining agentfor its employees, or if its employees joined orassisted,or voted for the Unionat an electionconducted by the National Labor Relations Board on November22, 1944; did question employees about their union affiliations and activities;did publishand announcethreats of retaliation against employees who engagedin union activities;did on or about October 18, 1944, and at various timesthereafter, nip to and including (November 21, 1945), tender to all of its em-712344-47-vol. 70-22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees unilateral agreements and contracts of employment and did attemptto require and did require its employees to execute said agreements and con-tracts as a condition of employment and did threaten to and did, on or aboutOctober 18, 1944, constructively discharge, lay off, lock out and terminate theemployment of all of its employees because they refused to execute said agree-ments and contracts, all for the purpose of forestalling collective bargainingand deterring self-organization of its employees, and did by statements andconversations discourage activity on the part of its employees for the purposeof collective bargaining or other mutual aid and protection, and did discouragemembership and activity in the Union among said employees," thereby interfer-ing with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On November 19, 1945, the Respondent filed its answer in which it admits-theallegations of the complaint as to its corporate organization, the nature of itsbusiness, that it is engaged in commerce within the meaning of the Act, and thatthe Union is a labor organization within the meaning of the ActHowever, theRespondent denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Port Gibson, Mississippi, on Novem-ber 26, 27, and 28, 1945, before the undersigned, Charles E Persons, the TrialExaminer duly designated by the Chief Trial Examiner. The Board and theRespondent were represented by counsel and the Union by one of its officials.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence was afforded all partiesOn the first day of the hearing, theBoard moved to amend the complaint by striking the names of Luevenia Edwardsand Ruth Buck from the paragraphs in the complaint which allege discriminatorydischarge.This motion was granted without ohj='ctronAt this tune the Boardfurther moved to amend the complaint b.N adding an allegation that CharlesMarshall had been discriminatorily discharged as set forth above.This motionNNas granted over the objection of the Respondent, with the proviso that if itfound itself surprised by the nature of the Board's evunence, a request for anadjournment would be sympathetically considered by the undersignedNo suchrequest was thereafter proffered by the Respondent.luring the hearing theRespondent moved to strike testimony given by employee Eleanor Shaw andtestimony relative to a speech made by M J. Wilson. These motions were de-nied.The Respondent renewed these motions at the close of the hearing at whichtime the undersigned reserved ruling.They rue'now denied.At the close of thehearing the Respondent moved to dismiss the complaint and each separate para-graph thereof for failure of proof and for other reasons stated.These motionswere taken under advisement and are now alter consideration of the full recordgranted in part and denied in part to the extent indicated by the conclusions, 'find-ings and recommendations set forth in this Intermediate Report.At the closeof the hearing the Board also moved to conform the complaint to the proof as tominor and immaterial variances found in the recordThis motion was grantedover the objection of the Respondent.At the conclusion of the presentation oftestimony the Board presented oral argument before the undersigned. Theparties were duly advised that they had the privilege of presenting briefs for theconsideration of the Trial Examiner.A brief has been received from the Re-spondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following: PORT GIBSONVENEER & BOX COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 1325Port Gibson Veneer&Box Company is a Mississippi corporation with its princi-pal office and place of business at Port Gibson, Mississippi,where it is engagedin the manufacture of wooden containers used in the shipment of frozen poultry,fruits,,and vegetables.During the period from 1942 to the middle of 1945, theRespondent manufactured ammunition boxes to Government order.During the12-month period immediately preceding the hearing in the instant proceeding, theRespondent shipped 90 percent of its finished products, amounting in value toover $450,000,to consumers located outside the State of Mississippi. TheRespondentadmits thatit is engaged in commerce within the meaning ofthe Act.IL THE ORGANIZATION INVOLVEDInternationalWoodworkers of America,affiliatedwith theCongress of Indus-trial Organizations,is a labor organization admittingto itsmembership employeesof theRespondent.A. BackgroundThe Port Gibson plant was operated before March 1, 1941, by the SouthernPackage Company, herein called Southern.Officials of Southern with whom thisproceeding is concerned were: President H. J. Wilson and as Treasurer, his son,AlexWilson.While Southern operated the plant, H. J. Wilson was managerand Alex Wilson assistant manager. Southern owns lands, timber, and plantsbut at present does not operate plants.Those under its ownership, including thePort Gibson plant, are leased.Southern owns both the buildings and the equip-ment, and under wartime conditions had responsibility for the placement ofmachinery allocated by the War Production Board to the plants where its usemost effectively supported the war effort.The Respondent company was organ-ized in February 1941, and, on the first of the following month, took over the PortGibson plant.Alex Wilson become president of the new organization ; John C.Wheeless was its secretary and treasurer.Both Alex, Wilson and Wheeless weremembers of the Board of Directors.Wheeless was general manager of the plant.Wilson was normally at the plant only 2 or 3 days a week.While present heexercised general supervision of operations zThe Union began its organizational efforts among the employees of Respond-ent's plant in August 1944.On September 25, 1944, the Union requested thecompany to recognize it as the exclusive bargaining agent of its employees.Thisrequest the Respondent on September 30, 1944, refused "until such time as theUnion could prove its claim to a majority." 3 Upon a petition duly filed by theUnion on or about October 6, 1944, the Board ordered that a hearing be held onOctober 27, 1944.Thereafter the Board, on November 14, 1944, issued its Deci-sion and Direction of Election.'An election was held on November 22,'1944, inIThese findings are based on a stipulation between the parties made a part of the record,on allegations in the complaint admitted by the Respondent in its answer and on testimonywhich is uncontroverted1H. J. Wilson's first name is Hardy.He was frequently referred to by employee wit-nesses as "Mr. Hardy."Alex Wilson's given name is frequently spelled "Aleck" in thetranscript of testimony.Wheeless' name frequently appears as "Wheeles."3Quoted from the Board's decision in the representation proceeding." In Case No. 15-R-1241, 59 N. L R. B. 270. 326DECISIONSOF NATIONALLABOR, RELATIONS BOARDwhich of approximately 277 eligible voters, 218 cast valid votes.Of these 199were for the Union, 19 against, and 18 votes were challengedAccordingly onDecember 1, 1944, the Board certified the Union as the exclusive representativeof the employees within the determined appropriate unit.About 95 percent of the Respondent's employees are NegroesUnder normalconditions only 20 percent were females.Due to the operation of the draft andother wartime conditions, this proportion has gradually changed until morethan half of the employees are womenMost of the employees have little educa-tion ; some are illiterate.Wartime conditions are also responsible for a greatincrease in the rate of turn-over.AlexWilson's credited testimony was thatunder normal conditions the plant had a steady pay roll of about 350 employees:During 1942, 1943, and 1944, however, the pay rolls annually listed from 900to 1,250 names.B.The lock-out onOctober 23, 191,4In 1941 when the Respondent leased the Port Gibson plant and began opera-tions, it required its employees to undergo a physical examination and to fillout and sign an application form.' Officials of the Respondent stated at thehearing that the reason for requiring the physical examination was that theUnited States Public Health Service advised it as a health precaution. Thepackages produced are used in packing frozen poultry and fresh fruit and vege-tables.As a further reason for the examination the Respondent explained thatitwas a necessary safety measure.'The application required answers to questions as to color or race, dependents,use of alcoholicstimulants or drugs, illnesses,previous employmentand closedwith the following paragraph :I do hereby make application for employment in the services of [Respond-ent] and accept all the conditions under which this applicationismade,and if employment is obtained I agree toassume all the risks and dangersincident thereto and to abide by the rules of the said Company and that mywages or salary shall be payable only upon the pay days and at the officeof the Company and shall not by my voluntary act be assignable in wholeor in part, or in any manner, without the written consent of said Companyendorsed upon every assignment. I agree that my employment is not forany fixed time and that the Company shall have the right to dismiss meat any time with or without cause, and in the event I am dismissed I shallhold the Company responsible only for wages earned up to the date of myactual dismissal, calculated on the basis of a daily wage. I further warrantthe truth of the statement hereinbefore made by me and agree that the sametogether with the Surgeon's report shall be a part of my contract of employ-ment made with me by the Company.Following this paragraph the blank form of application containedspaces forthe date and for the signatures of the applicant and a witness.Such applications were filed by all production employees of the Respondentin the period from March to September 1941. The required physicalexamina-'AlexWilson gavecredited testimonythat he hadadopted an application form usedby the Illinois CentralRailroad and had used it since 1937 in plants over which he exercisedsupervision.-6Alex Wilson, president of the corporationand general manager ofthe plant, cited thecase of anemployeewho was found as a result of his physjcal examination to have a bloodpressuie of 280This employee had been pilinglumber andfrequently worked at2 consid-erable distanceabove theground.After this disclosure he was given work on the groundlevel. PORT GIBSON VENEER & BOX COMPANY327tionswere taken without untoward incident.These requirements were notenforced from that time until October 1944.Wilson explained that this lapsein the requirement was due to the greatly increased turn-over of employees underwartime conditions and to the difficulty of handling the increased volume ofphysical examinations.One of Port Gibson's three doctors had (lied and anotherhad entered the Armed Services.Wilson admitted, however, under cross-exam-ination, that there was still but one doctor available when the requirement for aphysical examination was revived in October 1944.It was Wilson's testimony that the decision to renew the requirements for thefiling of application blanks and taking a physical examination was made inJuly 1944 and that it resulted directly from difficulty experienced in locatingdependents of an employee who had been killed in the summer of 1944 in anaccident.The only source of the necessary information was the application filedby the deceased employee in 1941.The printing of a new supply of blanksdelayed the execution of the decision until Monday, October 2, 1944.BetweenOctober 3 and 22, 45 ° out of about 300 production employees took the requiredphysical examinations -and turned in application forms duly filled out and signed.Wilson kept check on the progress made. On October 16, 1944, being disturbedby the small number of applications in hand, he called in two employees from eachdepartment and questioned them in the presence of J. C. Wheeless, general man-ager of the plant, and Foreman Howard Anions regarding the reluctance of theemployees to comply with his instructions.Wilson's testimony as to this con-ference reads:After we talked there, discussed it back and forth, the only conclusion Icould get to; the only reason that any of them gave me was that they didn'tlike a certain clause in there ; if they worked out there on the job and gothurt they couldn't get any compensation for it. If they signed'that theysigned away all their rights.Wilson stated that he told the employee group regarding the laws of the State ofMississippi:There would be no way I could sign a contract with them that would standup in Court if it was illegal.And if they thought it was illegal or takingaway their rights, they could take that blank and go talk to the highest menof the legal profession in Claiborne Comity; their best friends; any businessman, and get their advice about it. If,any man told them it was an illegalcontract or an illegal application to sign, why I would gladly throw it away.'Employee E M. Howard gave testimony about the conference reading as follows :So, he [Alex Wilson] said there wasn't anything wrong with the contract,the same paper that we had signed here before. . . . So, he said, "Wellthese papers concern youYou will all have to sign them papers if you wantto work in this mill."He said, "Because these papers got to be signed, andIwill give you until Monday to think over in your minds whether you aregoing to sign them. or not."He said, "all that don't sign them, you ain't gotno job."He said, "Whoever advised you-I don't know what it is ... But what-ever it is, he say something wrong ; whatever it is I don't know."He said"but so far as the mill is concerned, this is my mill, and if whoever work atthis mill, you are going to work and abide by my rules . . . If anybody elsewant to take this mill over . . . Take my labor and pay them off just like IThis number includes two employees of supervisory status. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD.would do, and I would be glad to give it to them. So far as I am running[it] . . . it is going to be run just like I said " 8'Both Wilson and-Howard testified, and the undersigned finds, that no mentionwas made of the Union at this conference.'Following the conference Wilson caused a notice to be posted on the plantbulletin board on October 17 or 18, stating that the physical examination mustbe taken, and the signed applications, with the required information filed byOctober 23, 1944.He further instructed his supervisors, as his credited testimonyreads, "If they hadn't had that by the 23rd, well, lay them off until they doget it."On Monday, October 23, at 8 a. in, when the day shift employees reported forwork, the foremen met them at the plant entranceSuch employees as had takenphysical examinations and signed applications acceptably filled out were allowedto enter.Others were excluded.'A few employees had duties which requiredthem to report early.They were not excluded on reporting but were questionedlater and those who had not met the Respondent's requirement were sent home.General Manager Wilson testified that operation during the week of October 23was 10 to 20 percent of normal. The pay roll for this week shows that a totalof 65 employees were present.Of these 9 were supervisory" and 3 were watch-men 11Among the 53 employees remaining, who were included in the appropri-ate unit, were 33 of the 43 non-supervisory employees who had signed the appli-cation forms.Six of the twenty employees who remained at work although theyhad not signed the application form were paid either 50 or 60 cents an hour.The great majority of the employees had a wage rate of 40 cents an hourEmployees called as witnesses by the Board gave various reasons for refusingto sign the applicationsMost frequently they expressed objections to the re-quirement. that they "assume all, the risks and dangers incident" to their em-ployment" They also objected to the provision that dismissal might be "withor without cause "They had been advised by representatives of the Union thatsigning would "take all rights away from them," and that the intention of theRespondent in requiring employees to sign "was to bust up the Union." Thetestimony of Board witnesses was frequently a reflection of this advice"Thetestimony of certain witnesses indicated that their refusal was motivated byintent to join the concerted movement against signing these individual contracts"The witnesses were often uneducated ; some were illiterate. They had difficulty in8Evan Doss gave testimony which substantially corroborated Howard's accountThistestimony is credited by the undersigned.9Members of the afternoon crew who had not signed applications, on learning of ,theaction taken by the Respondent in the morning did not report for work.10as a leader by Superintendent J. A. Gallman, whose desgription of Ross' duties and authorityclearly brings Ross within the coverage of the Board's standard definition of supervisors.11The Board excluded watchmen from the appropriate unit.12For example, Minnie Jenkins testified :`If I signed that paper,I signed all my rights away,which one was if I got hurtor anything, the Company wouldn't be entitled to give me nothing by law ; try to suefor something;would sign my rights away,couldn't be made to give me nothing.19Employee Joseph Anderson's testimony reads : "Well,some of them say-stated that ifyou got enough of those papers signed,ployee Sandy Moses(or Mosell)testified,"I figured if I signed that application,that wouldkillmy-C. I. O. cardI was trying to better my condition."14Thus employee Johnny Clinton on being advised by Buie that the employees were notgoing to sign,stated, as Clinton testified,"I said I wasn't going to sign 'if you all don'tsign "Similarly employee Viola Noble on being instructed to sign by Leader WillieLanders, replied as her testimony reads, "I told him I wasn't going to sign.Everybodyelse not going to sign, I wasn't going to sign one of them." PORT GIBSON VENEER & BOX COMPANY329stating clearly and exactly their motivation in refusing to sign the applications.Without pressing the implication of their testimony overmuch, it is clear thattheir refusals were often based on advice received from the Union and were in-fluenced by fears that signing would adversely affect the Union. It is also clearthat when asked to sign individual contracts they resisted the Respondent'sdemand, defied its coercive threats and concertedly refused to yield in the faceof a threatened lock-outWilson's credited testimony as to his next move reads as follows :I immediately began inquiries then why 200 or more people would leavegainful employment because of some situation.Through various reportsthat I got, I found out it was on the Union's advice that they were told notto sign those blanks; that there was something wrong about it. That wasabout Thursday that I finally got enough information to believe it.Wilson had recently read in the local paper the names of the officers electedby the Union. On October 26, 1944, he sent for Luther Buie, president, LeonardNash, vice-president and E. M. Howard, financial treasurer and secretary.OnlyBuie was available.Wilson talked to him in the presence of Wheeless. Afterinquiring if Buie was president of the Union and receiving an affirmative answer,Wilson told him as Wilson's credited testimony reads:"Luther there has been it lot of confusion here and a lot of bad advice onsomebody's part, either ours or the Union's. If it is a question of that thatis keeping these men from work, we are going to waive all our requests anddemands for this application ; going to get the Union settled down ; arecognized proposition.We will have to go back because we have to havethe information and we have to have this physical examination."I said, "Now you get out here, and you bring them back if that is thereason that they quit," and he left saying that lie would. The next morningI got over here and thought maybe I would see the plant in operation. Itwasn't 16It appears from the record that Buie fulfilled his promise and the employeeswere generally well informed of the Respondent's unconditional offer to reopenthe plant on Friday, October 27, 19441e None of the witnesses who appeared atthe hearing in the instant proceeding failed to receive this information.Theygave various reasons for their failure to report. Some were absent from PortGibson on personal business ; some found it not worthwhile to report for a singleday's work in the week ; while others feared that returning to work on Fridaymight be unlucky.The Board hearing in the representation proceeding, asstated above, occurred on this date.Their desire to attend the hearing inducedsome employees not to return to their employment.There was a full attendance however on Saturday, the regular pay day.Wilsontook advantage of this gathering to address the employees.He summarized hisremarks as follows :Well,***I am not a speech maker, but I did get up there Saturdayafternoon and wanted to know from the crowd whether or not they werecoming back to work ; and explained to them before I asked that questionthat there had been a lot of confusion.Maybe the Company was at fault.Maybe the others were at fault ; but I wanted them to know that the plantwas out there for their benefit and not for ours and it was for their benefitand we could close down anytime we saw fit, and we wouldn't have to11Buie gave testimony in substantial accord with the account by Wilson.Concluding:[Wilson said.]"We'll forget all about it; so we won't sign blanks. you forget about theblanks altogether;won't sign any blanks until we get straight with_the Union."11The record reflects that Nash took some part in notifying employees of Wilson's desires. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDlook for a jobWe didn't want to close it down.We brought it overhere and rebuilt it after the fire.'?Having in mind information furnished for use at the Board hearing, whichshowed as of October 21, 1944, 293 employees within the unit claimed to beappropriate by the Union, of whom 128 were union members, Wilson statedto the assembled employees, as his testimony reads :that evidently a lot of them didn't belong to the Union ; and that I wantedto assure them that there was a job there at that plant whether or notthey belonged to the Union.That I didn't care whether-as some of theboys testified-I didn't care whether they belonged to the Methodist, Baptist,Christian,Masonic Lodge or Union, that that was not a requirement forworking in the plant.***and any able-bodied man that wanted to work in that plant, waswilling to work there, could find a job these. I said, "We are going to runthe plant, and I would like to see as many as 50 of you here Monday morning."And about two or three of them spoke up and said, "We will all be here.We will see you Monday mornings 18Operations resumed on October 30 with practically a full crew. Some em-ployees did not return until Tuesday. - Others remained away for a week orlonger before returning.Concluding findingsCertain clauses in the "contract of employment" which the Respondent de-manded that the employees sign are incompatible with their prior request forcollective bargaining.They justify the fear expressed by employee witnesses thatsigning thesecontracts would obstruct their movement toward concerted action.The blanket requirement that employees ;`abide by the rules" of Respondent,whether or not they were effective at the time when the contract was signed.would restrict the subjects open to collective bargaining.The provision that theemployees might not assign any part of wages earned "without the written con-sent of [the Respondent] endorsed upon every assignment" if it became effectivewould give the Respondent a veto on any attempt by the Union to arrange thecheck-off of union dues."Agreement to dismissal "with or without cause," liter-ally construed, is in derogation of the Act's provision that employees may notbe dismissed for union membership and activity. Limiting the Respondent'sresponsibility to wages earned up to the date of dismissal would override theemployees' right to back pay in the case of discriminatory lay-off or discharge asprovided by the Act. The undersigned finds that. taken at face value, these in-dividual contracts have the obvious effect of restraining the employees in the exer-cise of their rights under Section 7 of the Act.17The reference was to a fire occurring on January 12, 1944, which destroyed all thebox making and lumber part of the mill.Rebuilding was completed and operation resumedabout June 1944.28Wilson's account of his speech generally agrees in substance with the testimony, frag-mentary and inexact, of Board witnessesThe undersigned find Wilson's testimony to becorrect.It is subject,however, to the addition set forth in the following footnote.19Employee Evan Doss gave the following testimony relative to Wilson's speech onOctober 28, 1944:And be said he learnt that the Union had a checkoff and it was $10, and lie wasn'tgoing to check-off nothing out of the labor's money for no unions.Wilson heard Doss' testimony.He did not deny making the statement.Accordingly theundersigned credits this testimony by Doss. PORT GIBSON17ENEER &BOX COMPANY331The Respondent undertook to establish these contract provisions, at a timewhen it had been put on notice of the Union's organizational activities and claimsto be the statutory representative of the employees. It was also informed thatthe Board's orderly representation procedure had been initiated.The Respon-dent had received notice about October 20, 1944, of a Board hearing which washeld during the lock-out.Under these conditions the action of the Respondent intaking unilateral action to require the signing of individual contracts 20 includingmatters which are'properly considered in collective bargaining contravened theletter and the spirit of the Act. It directly led to a labor dispute affecting com-merce which the Board's administrative procedure is designed to prevent.21That individual contracts must yield to collective bargaining has been defin-itively decided by the United States Supreme Court 22 It follows that the Respon-dent's attempt to coerce its employees into signing individual contracts whichlimited the field of collective bargaining was an unfair labor practice.The lock-out on Octobei 23,1P44, was a penalt} imposed by the Respondent upon its employ-ees for their concerted action in refusing to sign these individual contracts.OnOctober 26, 1944, the Respondent made an unconditional offer to reinstate theemployees excluded.Time lost thereafter was the employees' own responsibility.By such lock-out the Respondent interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed by Section 7 of the Act.Further,the Respondent by this action discriminated between those signing and thosewho refused to sign, as to the hire and tenure of their employment and the termsand conditions of their employmentBy so doing the Respondent discouragedmembership in the Union.C The disci tntienatoi y dischai yesAnnie Brown, Alice Carter,andPearline Brownwere employees on the after-noon shift.On October 18, they were instructed by Foreman Offie Wilson,actingunder Alex Wilson's instructions, that they must take physical examinations andfill out and sign the application forms before October 23, 1944.They responded,as they testified and as Foreman Wilson in effect admitted, that if they were re-quired to do this by Monday, they might as well go home that evening 22 Theyhad reported at 4: 30 p. in and their shift closed at 12: 30 a. as.When opera-tions were interrupted at 6 p. in for supper, those employees and others,24 wenthome and did not return.21The Respondent,in effect, admits that the signed application forms were individualcontracts:Testimony of President and General Manager Alex Wilson reads :So far as the Company has been concerned,after they got the information they filedit for reference only.As far as the employee is concerned,I imagine he forgot it ; thatwe even had his signature to a contract,because they walked off or quit,or got firedor saw fit.(sic)From then on, the contract,as it was written, was for primarilythe information only.21SeeMatter of Midwest Piping and Supply Co , Inc,63 N. L. R B 1060.22J. I.Case v. N. L. R.B.,321 U. S. 332.Cf.N.L.R.B v. Bear Brand Hosiery Co.,131 F. (2d) 731(C. C A. 7), and N.L. R. B. v. Superior TanningCo.,117 F. (2d) 881(C C A. 7),cert denied 313 U. S. 55928 It was Annie Brown's testimony that she told Wilson, "If we wouldn't have no jobthat Monday,we could gohomethat evening."Carter gave similar testimony and addedthe statement that Wilson's rejoinder, with reverence to leaving that evening was it wasup to [Carter]."Pearline Brown testified to a similar remark by Wilson.Wilson wasasked whether he recalled anyone saying,"It's got to be done by Monday, I might as wellgo home today," and answered, "Seems like I did. Said something about going home, butthey didn't tell me they was going "24The pay roll for this period indicates that Frank Devine,Mary Glues, and PaulineWoods also failed to return after the supper hour on October 18.Devine,however,- workedthe two following afternoon shifts. '332DECISIONS OF NATIONAL LABOR RELATIONS BOARDThese employees made repeated applications 'for reemployment.Their tesii-mony with reference to these occurrences was not assailed and is credited byThe undersignedSince they were on the afternoon shift and were informed ofthe exclusion of employees who had not signed application forms, neither AnnieBrown, Carter nor Pearline Brown reported on Monday, October 23.However,they reported on October 30 for the afternoon shift 2'Foreman Wilson did notallow them to enter the plant, telling them they would have to sign applicationsbefore they could be rehired.Annie Brown applied again in November 1944,at which time Foreman Wilson told her, as her testimony reads: "He told me'I wouldn't hire you.'Said we walked off one time and maybe walk off again."On January 5, 1945, she applied again.At this time Wilson repeated his state-ment that signing the application form would be a necessary prerequisite for re-employment.On May 5, 1945, Brown earned a clay's pay in another departmentand under another foremanOn October 23, 1945, she was reemployed.Carter visited the plant in December 1944 and was told by the guard at theentrance that Foreman Wilson was willing that she return.When she appliedtoWilson, however, he told her that it would be necessary that she sign the appli-cation form before being rehired.She was rehired, however, on October 23, 1945,without having signed.Pearline Brown was informed on January4, 1945, by the operator of the ma-chine on which she had previously worked that Foreman Wilson was willing forher to return.She reported next day and saw Foreman WilsonHer testimonyat this point read as follows :He told me that he would have let me go to work that Friday but-I wouldhave to go to the office and get one of those application blanks and have themfilled out, and I would have time to go-I could go that Saturday, and be thereMonday.Despite the fact that Brown persisted in her refusal to sign, she was reemployedas of January 5, 1945.28-In this state of the record the undersigned finds that the action of employeesAnnie and Pearline Brown, Carter and others in quitting their employment at6 p. m. on October 18, 1944, was concerted action within the meaning of the Act.As stated above, the demand that they sign individual contracts as a prerequisiteto continued employment was an unfair labor practice.Their status from October18 to October 23, 1944, was that of strikers.Since they were excluded when theyreported on October 30, 1944, it is a justified inference that they would not havebeen allowed to work if they had reported Friday, October 27, 1944, when theRespondent invited the employees generally to return. It is found that they werelocked out and constructively discharged on October 23, 1944, and were thereafterrefused reinstatement"Since it is clear that Annie and Pearline Brown and Carter were under con-tinuous discriminatory treatment from October 23, 1944, until their respectivedates of reemployment, and that this discrimination resulted from their con-certed activity in opposition to the Respondent's unfair labor practices, the under-signed finds that the'Respondent by refusing them employment from October 23,25Each of them so testified.1AOffieWilson's testimony supports that of these witnesses as to his continued demandfor the filing of the application formHis Lestimony, in part, reads :Q.Well, now when they came back for their work, what did you do?A. I asked them if they got the medical examination and they said No, I told themto take it, come back and I would put them to work.Wilson positively denied, however, that he had stated to these employees that they mustsignthe applications.21 SeeMatter of Indiana Desk Company,58 N. L. R. B. 78, 79. PORT GIBSON VENEER & BOX COMPANY3331944, to their respective dates of reemployment has discriminated in regard totheir hire and tenure of employment, has thereby discouraged membership in alabor union, and has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.D. Further acts of interference,restraint,and coercionIn the week preceding October 23, 1944, employee Eddie Thomas was told bySuperintendent Gallman, as Thomas' credited testimony reads :The way things [are] goingaround here, you boys are going to be outof jobs about six months.I says, "Yes, sir.Anything to prevent that, the Union coming in?"Hesaid, "Getting up these people to sign those papers."On a date not exactly fixed in the record but prior to October 30, 1944, em-ployee Joseph Anderson while at work was approached by Gallman.Anderson'sundenied, and credited testimony regarding the occurrence reads as follows:Well, we was standing up at the table one morning, and my brther-in-lawand I was working together, and he [Gallman] came up to the table andasked one of the boys, "You're trying to get a damn Union in the plant."and one of the boys denied it.He said he didn't know anything about it. Sothe engineer . . . came up and said to him, "I know these damn Negroesare trying to get their Union in"He said they meet in-over yonder inthe Church house across the bridge.Somewhat later Anderson attended a union meeting at the Church designatedHe observed Plant Manager John Wheeless standing on the opposite side of t istreet beside his car and looking toward the Church.Wheeless was accompa:liedby Sheriff Montgomery of Claiborne County.Montgomery came to the door ofthe Church while the union meeting was in progressThe incident has addedsignificance since Montgomery had previously approached Union Agent Thomasduring a union meeting held at a ball park It was Thomas' credited testimonythat Montgomery then said:You're just stirring these people up with the intention of getting theirmoney, and you fellows will be goneYou're just distuibing good peoplefor nothing . . .Go ahead with your meeting. If I had my way I wouldrun you out of town.By these remarks of Gallman to employees Thomas and Anderson; by the sur-veillance of a union meeting by Wheeless accompanied by Sheriff Montgomerywhose anti-union attitude had been made manifest to the employees ; by thevarious attempts made by Respondent's officers, agents, and supervisors to securethe signatures of employees to individual contracts of employment at a timewhen the Respondent had been notified of the Union's claim to majority repre-sentation and its intent to negotiate a collective bargain ; by the varioussimilarattempts to secure the assent of employees Pearline Brown, Alice Carter, andAnnie Brown to these individual contracts as a condition either of employmentor of reinstatement in their positions; and by the discharge of these employees,the Respondent has interfered with, restrained, and coerced its employees withinthe meaning of Section 8 (1) of the Act.E. Alleged discriminatory dischargesCharles Marshall wasemployed by the Respondent something less than a year.His employment terminated October 2, 1944.His job required him to push trucksloaded with veneer from the lathes to the warehouse.Marshall joined the Unionon a date not fixed and attended meetings but, so far as the record, shows, took 334DECISIONSOF NATIONALLABOR RELATIONS BOARDno further part in union activities.On Saturday, September 30, 1944, Mr.Hardy J. Wilson, president of the Southern Package Company and tathe>;ofAlex Wilson, manager for the Respondent, made a speech in the plant warehouseto the employees who were assembled for pay da3.28 H J Wilson did notappear as a witness and his remarks can only be reconstructed from the recol-lection-often vague-of auditors who appeared as witnesses It appears thathe first presented a creed written by Booker T. Washington which suggestedthat colored employees should be industrious, regular in attendance, contented—and soft spoken and improve every opportunity to learn and increase their skill.The testimony is in conflict as to whether he said anything directly about theUnion 29 but seemingly Wilson made some reference to the unrest in the plant andsuggested that the employees would not benefit by the organizational movementwhich would alienate the "white folks." There was reference also to Southern'splant in Hazlehurst, and to a discussion between the speaker and Alex Wilsonas to whether two machines should be sent there in preference to the Port Gibsonplant since unrest had arisen among the Respondent's employees. It will be re-membered that Southern, as the lessor of the plants, controlled the distributionamong them of available machines.At the conclusion of Wilson's remarks Marshall spoke in answer, expressingappreciation forWilson's good will toward the colored employees but raisingpractical questions as to the adequacy of earnings.Marshall's testimony con-tains the following account of his remarks :Well, of course, I said how we appreciated what'Mr. Wilson said aboutus, the race, and appreciated the machinery he was putting in there for usThen I tried to show that wasn't very much help for us, you see, on accountof the wages we were getting. I tried to show we I-ad the same struggle onhand regardless of the new machinery he was putting in. And I mentionedsome things we had to buy and how much it cost us, and I said at the end ofevery two weeks, which was pay day, I said if we didn't mind, we wouldhave to be borrowing some, and just so on like that. I talked to the manlike that.On the following Monday, Marshall worked as usualOn that evening hissister arrived in Port Gibson from New Orleans for the purpose of making legalsettlement of their mother's estate.Marshall sent word to Superintendent Gall-man by employee Joe Smiley that he would not be able to work that day. He wasabsent the remainder of the weekWhen he appeared on Monday, October 9,1944, Gallman informed him that he was discharged, saying as Marshall testifiedand the undersigned finds, "Yes, you got up there and talked behind Mr. Wilsonthe other day and I tell you he didn't like it so well."Marshall thereupon pro-cured a letter from the lawyer who had assisted him and his sister with legalmatters pertaining to settling their mother's estate.This letter was datedOctober 9, 1944, and certified that Marshall "consumed the greater part of Satur-day, October 7, 1944, in his effort to take out letters of administration with thewill annexed in the matter of the Estate of Frances Marshall, who was his motherand now deceased."Marshall showed this letter to Wheeless who pointed outthat it did not explain the full period of absence.2sThe record is difficult to interpret as to the dates involved in Marshall's discharge.Respondent'swork records show that Marshall's last day of employment was Monday,October 2, 1944He testified that H J. Wilson's speech was made on the Saturday pre-ceding.The letter from Marshall's lawyer,as set forth below, is dated October 9, 1944,and Marshall's testimony indicates that he procured it immediately after he was notifiedthat hewas discharged on the day that he returned to the plant.29 Superintendent Gallman was present.He testified that he could not recall that theword union was mentioned by H. J.Wilson. PORT GIBSON VENEER & BOXCOMPANY335On October 30, Marshall appeared at the plant entrance with the other em-ployees.Watchman C. C. Ainsworth told Marshall that the invitation issuedto the employees to return (lid not include him and suggested that he see Gall-nmanWhen Marshall did so Gallman confirmed Ainsworth and declined to letMarshall enter the plant.In justifying the discharge of Marshall, the Respondent points to his attendancerecord showing absences covering 4 weeks in July 1944; on Friday and Saturday,August 11 and 12, on Sept 9, as well as the week in October.There was nothingoffered to controvert Marshall's testimony that he had never been absent withoutpermission.The Respondent stated further that Marshall was not ablebecauseof infirmities connected with his age to do the heavy work required in pushingthe loaded veneer trucks.Marshall was 67 and his own testimony supports thiscontention of the Respondent.An excerpt reads :Well, I pushed them tractors around for the hardest job out there. Some-how or other it didn't seem my age counted anything. They were takingmy size, just thought all the time I could . .because I was a big man "Gallman assumed responsibility for Marshall's dischargeHe testified thathis decision which he stated resulted from an "accumulation of occasions" wasbased on Marshall's absenteeism and his physical incapacity to do the workinvolved in his jobMarshall was replaced by a "big woman" who togetherwith a Mexican man was able to do the work that 3 or 4 had clone while Marshallwas employed.'The undersigned does not find in the recorded accounts of H. J Wilson's speechand of Marshall's reply any substantial evidence upon which to base a findingthatMarshall's discharge was for union membership and activity.' Wilson'sspeech was hortatoty in character with slight and remote reference to unionactivities in the plant.Marshall was unable to recall that Wilson had mentionedthe UnionNor was Marshall's reply, as his testimony reflects it, distinctlyUnion in character.He said what substantially every employed person feels,that'the employees found theirearningsinadequate.It is not shown thatMarshall's membership in the Union antedated Wilson's speech.He was not anofficer in the Union and had no authority to voice its demands.He spoke as anindividual employeeAccepting Marshall's testimony that Gallman stated that H JWilson wasdispleased with Marshall's reply to his remarks, and that this fact affected thedecision to discharge Marshall, the undersigned does not find that the Boardhas sustained the burden of proof and shown that the Respondent had knowledgeon October 9th of Marshall'sunion membership and activity nor that his dis-charge was based thereon. It willtherefore be recommended that this allegationof the complaintbe dismissed.Viola Noblewas hired by the Respondent in May 1944. She worked on the dayshift in the wire bound department under Foreman Howard Anions"' and LeaderWillie Landers.Noble was a union member and attended one union meeting.During the week before October 23, 1944, Landers asked her to sign the applicationform.Her unassailed and credited testimony reads "I told him I wasn't goingto sign.Everybody else not going to sign; I wasn't going to sign."The pay rollin evidence shows that Noble worked the full 2-week period preceding October 23as an assistant to Employee E M Howard operating the printing or stampingmachine.-30.N ^irshall testified that his weight stayed around 190 pounds"Anions was known to the eniplo3 ees as "iii Howard ' and is frequently so identifiedin the transciipt of testimony. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Monday morning October 23, 1944, when Noble reported for work, Amonsasked several employees standing before the plant entrance whether they intendedto sign theapplication forms.Some replied in the negative but Noble saidnothing.On October 30, Noble reported to her station at the printing machine. Shehad worked but 5 or 10 minutes when Amons notified her that she was laid offNoble inquired when she should return but received no reply. About the firstof November Noble went to the plant and asked Landers whether she was to begiven work.Landers replied that he did not know.Noble testified that Amons, on notifying her that she was laid off, had replacedher with a female employee who had accompanied him to the machine. Landerstestified that he did not remember who had replaced Noble ; Anions, that he hadplaced a female employee of longer service, whose name he did not remember,in her place.However, the pay rolls in evidence show that one MatthewBurke, who had worked the 2 weeks preceding October 23, 1944, as an operatoron box machine #3, replaced Noble during the week of October 30, 1944.32 ' It isfurther in evidence that preceding November 25, 1944, this position was filled byemployee Lizzie Mae Ellis 33Neither Burke nor Ellis signed application formsand neither worked during the week of October 23, 1944.In February or March 1945, Noble was hired by Supervisor Ben Gray and con-tinued in employment until June 26, 1945. She then left voluntarily because ofillness.At the time of the hearing she was employed as a domesticoAmons denied any knowledge of Noble's union affiliation and expressed will-ingness to rehire her.He testified that he laid Noble off on October 30 because"I just didn't need her.She didn't work for me 'very much and I had somebodyelse to put in her place that had been working for me." It appears that theplant saw mill was shut down because no logs were available for some monthsafter October 23, 1944.The employees thus displaced were transferred to otherpositions.Noble was an employee of short service.Her union activities werevery slight.Neither of the employees who later filled the positions was shown tobe non-union.Such evidence as is available, as well as the fact that an over-whelming majority for the Union was cast on November 22, 1944, supports acontrary inference.In this state of the record the undersigned concludes and finds that the recorddoes not support the Board's contention that Viola Noble was laid off or dis-chargea because she joined and assisted the Union and engaged in concertedactivities for the purpose of collective -bargaining and other mutual aid andprotection.Itwill accordingly be recommended that this allegation . of thecomplaint be dismissed.Canary Jacksonwas hired by the Respondent in June 1944, and in the pay-rollperiod preceding October 21, 1944, worked on the day shift in a group designated"Stack and Trash." °She joined the Union and attended union meetingsShewas asked to sign an application form by Foreman Anions and refused to do so.As a result she was' excluded from the plant during "the week following October23, 1944.On October 30 she reported to her usual job but Amons replaced herwith another employee and instructed her to return on the following day.When3'Amons testified that a man named Burks"was the extra man on the press" and hadoperated the second press when two were in use.This employee replaced Howard when thepress was operated during 1945."Burks" is evidently an error for employee MatthewBurkesaThis may be an error in transcription.,Levada Ellis,clock number 265, worked duringthe pay-roll period preceding October 21,1944, in a group designated"Clean Up." Inthe week following that of October 23 she also worked a full week. She neither signedan application card nor worked in the week of October 23. PORT GIBSON VENEER & BOX COMPANY337."she did so Anions told her he had nothing for her to do. Thereafter, she madeno further applications."Jackson testified that an employee named Bea Jenkins had been given, herplace.No employee by that name appears on the pay rolls in evidence coveringthe period October 9 to November 4,, 1944, noris she listedamong those who.signed the application formThe group in which Jackson is listed on the payroll for the 2 weeks ending October 21, 1944, was greatly changed for the following,2 weeksThe earliest list contained 15 names.Only 6 of them w ere repeated omthe following pay roll which contained-11 names. One of these employees worked.but one day during the 2-week period.Both Anions and Landers, under whose supervision Jackson worked, positivelydenied knowledge of Jackson's union affiliationLanders expressed willingnessthat she be rehired if work was available.Anions specifically denied that shewas laid off because of her union activities.After consideration of the full record the undersigned credits this testimony-of Landers and Anions. Jackson was an employee of brief service.Her lay-offoccurred at a time when reorganization was necessitated by the shut-down ofthe saw mill and related activities.The undersigned notes that 8 other femaleemployees were dropped from the group of 15 employees in which Jackson is,listed on the pay roll of October 21, 1944. Three of these employees signed appli-cation forms.Only one of the three, however, worked during the week of Octo-ber 23 35Of five employees newly listed in the succeeding pay roll, one hadsigned an application form, four had not.' Since 45 employees signed the form,while roughly five times as many did not, neither in the relative numbers droppednor in those added does it appear that the employees who had concertedly refused,to sign individual contracts were discriminatorily treated.The undersigned finds that the Board's allegation that Canary Jackson wasdiscriminatorily laid off or discharged is not provenItwill be recommended,that so much of the complaint as so alleges be dismissed.Emanuel M. Howai dwas first hired by the Respondent on August 30, 1937.After a period of work as a lumber grader and planing mill operator, Howard,late in 1938, became operator of the printing or stamping machine which printslegends to the customers' orders on boxes purchasedAt intervals when thestamper was shut down, Howard repaired culls or "tied boxes " No criticismwas voiced at the hearing as .to Howard's workHis foreman, Howard Anionstestified that his services were satisfactory and further stated "After he learnedto do the job, he done fairly good work."Alex Wilson stated, as a Respondentwitness, that Howard's work "was absolutely satisfactory."Howard had signed an application form in 1941 on the occasion when theRespondent began operating the plantHe testified that on this occassion he,had not read the document.When the use of the application form was resumed_,in October 1944, Howard was asked by Anions to signHe testified that he hadbeen advised at a union meeting that "it was a phoney paper" and should not besignedHe therefore told Anions that he did not intend to sign.Howardreported to the plant on the morning of October 23 but, with others present,was excludedby Anions.94These findings are based on Jackson's uncontroverted and credited testimony.Botl?Anions and Landers professed inability to remember anything about Jackson's lay off35Ora James,AddleColeman,Sally Lewis, MaylizaWashington,Daisy Brown, FloraMcDuffie,Carry Christian,and Jennie Twine.The last three signed application forms.Carry Christian worked during the week of October 23, 1944.s"Leola Braxton signed,AlexWilliams,Early Lucas,S.Y.Franklin,and Henry-Kedricks did not. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward joined the Union and attended meetingsHe was elected financialsecretary and treasurer about October 22, 1944Wilson sent for him togetherwith Lane and Buie, as set forth above, in order to request them to notify theemployees to return on October 27, 1944At the Board election on November 22,1944,Howard served as union observer. /It is thus clear, and the Respondentadmits, that it had knowledge of Howard's union membership and activityUnder regulations of the Office of Price Administration the Respondent wasforbidden to print boxes to its customers' ordersAn exception was made forgovernment orders, on which priorities were given to purchase dyes and ink inorder that legends might be affixed describing the contents of boxes produced.The government orders in hand were finished late in November 1914Howardwas instructed by Anions to clean up the machine and place it in the warehouse.This work was completed on November 25, 1944Anions thereupon told Howardthat he was laid off and that he would let Howard know when he was neededagain.3PAfter waiting 2 or 3 weeks Howaid inquired of Anions, through hisfellow employee Joe Smiley, when he would-be put to work Smiley reported thatAmons again said, "I will let him know I will send for hunIn February 1945 Howard went to Kansas :and was employed there.Howarddid not notify the Respondent of his departure nor of his new address.He didnot return to Port Gibson until about August 1, 1945At the time of the hearinghe had not thereafter applied for employment with the RespondentThe printing machine was not used from Novembei 25, 1944, until May 1945when the Respondent was awarded an order for 100,000 ;oven nnnent boxes.These were delivered by the first week in July and the printing work then ceasedand had not been resumed at the time of the hearing in the instant proceeding.In May when printing was to he resumed Anions wquiied tdr Howard and wastold by his assistant, Willie Landeis, that he had left Port Gibson and wouldnot be availableIt was Anions' testimony that he was ready to rehire Howard either as opera-tor of the printing machine or in his subsidiary operation in tying boxesat any time when Howard was ready to work and such positions were avail-able.Both of Howard's helpers, who were women, had been promptly rehiredafter November 25, 1944, on their application in person.They had also failedor refused to sign an application form and had not worked during the weekof October 23.'9Alex Wilson in his testimony cprroborated Anions His perti-nent testimony reads :Q.Was anything said to you with respect to the disposition of the crewon the printing press when the press closed down?A. Except they wanted to know what to do with then. I said, "If you din''use-if you got a full crew-there is nothing to do but lay them off " They,said, "How about hiring them back?" . I said, "Certainly hire them back ifyou can use them."Wilson stated further that there was no intention on the part of the Respondentthat "Howard should be permanently laid off or discharged;" and that heui ould personally be glad to have Howard reinstated "because his work wasabsolutely satisfactory."31Both Howard and Amonsso testified in substance.38 Smiley did not testify.This quotation is from Howard's testimony.Anions' testi-nion^confirms thatof Howard.11Itwas Anions' credited testimony that one assistant,Lizzie MayEllis,was employed"on the next day" andthe other,Lottie Watson, "in about 2 weeks." PORT GIBSON VENEER & BOX COMPANY339After consideration of the record and the demeanor of the witnesses involved,the undersigned is convinced and finds that Howard was laid off on November25, 1944, for legitimate business reasons not conditioned by his union activi-tiesand membership.4°The later failure to reinstate Howard is found tohave been due to Howard's failure to apply in person, relying overmuch onAnions' promise to recall him.The record indicates that the prevailing prac-ticewas to fill available jobs from applications made at theplant.Itwillbe recommended that the Board's allegation that Howard was discriminatorilydischarged be dismissed.Evan Dosshad worked for the Respondent about 3 years. At the time of hisdischarge in February 1945, he was a member of a four man crew which cutlogs into lengths suitable for cutting veneer and rolled the blocksinto steamvats.Doss was the junior member of the crew. His duty was to roll the blocksfrom the conveyor chains into the steam vats.William Kilcrease aided infilling the vats and had charge of the engine which -furnishedpower for thedragsaw.Steve IJiggins operated the saw.Oliver (Honey) Brown measuredthe blocks and marked the logs.He was also "leader" on the operation andin general charge in the absence of Superintendent J. A. Gallman, who super-vised the operation of the veneer mill.Late in February 1945, Gallman decided about 3 p in. that it would be neces-sary for the block cutting crew to work an hour overtime in order that enoughblocks be in the vats to keep abreast of the veneer cutting next day.He testi-fled that he instructed Brown to inform the other members of the crew andthat he had himself afterwards "walked out there and told them we wouldhave to make some overtime." Gallman's announcement was made as he testi-fied, from a position midway between the log deck and the drag saw.Brown testified that when instructed to inform the men about, overtime heimmediately told Doss that overtime was to be worked.He did not state thatthis was Gallman's orders.Brown testified that Doss said, "Not me." Browndid not notify Kilcrease.He explained that it was his expectation that Doss _would tell Kilerease.Nor did Brown at the time tell Liggins.When the whistleblew at 5 p. in., as they severally testified and the undersigned finds, Doss laiddown his hook and "struck out" for home. Kilcrease shut off the engine andfollowed Doss.Liggins "let clown the saw" preparatory to knocking off forthe day.However, Brown almost at once notified him that "the boss [Gallman]wanted us to work another hour" and Liggins resumed work. Brown whistledat Doss and Kilcrease in an effort to recall them. Gallman came up at this junc-ture and called to them. As he testified "I hollered at them. Screamed as loudas I could."Neither Doss nor Kilcrease gave any evidence of hearing eitherBrown or Gallman. The latter, however, followed them as far as the storelocated across the street from the plant.There he found Kilcrease who ex.plained that he had not been notified to work overtime.Kilcrease returned andworked an hour longer.He incurred no disciplinary action beyond a mildreproof.91J TheBoard contended in oral argument that the operators on the night shift continuedto operate the stamping machine for a week after Howard was laid off. The undersignedfinds no merit in this contention.Although the night shift operators were carried on thepay roll for the following week it is clear that the stamping machine had been cleanedup and stored in the warehouse on November 25, 1944,when Howard was laid off.41Gallman testified,Well I bawled him outmore or less...I told himthat hewas putting us in amighty badpositionnot stayingloadingvatsWe had to getthem loaded and heknew it712344-47-vol. 70-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDNext morning when Doss reported for work Gallman met him and demandedan explanation for his failure to work overtime.What then transpired wasstated in Doss' uncontroverted and credited testimony as follows :When I went back to work he [Gallman] met me up there where Iworked at.And he say, "Evan?" I said, "Sir?" He said, "Didn't HoneyBrown tell you that I said work overtime?" I said, "No, sir; he did not."He said, "Well, I believe he told you." I say, "He did not tell." And I said,'I stand right face to face and toe to toe to you and Honey Brown both,and tell you both that neither one of you didn't tell,"Gallman did not dispute this version of their interviewHowever, he testified,evidently with reference to Doss' stoutly maintained assertion that he had notbeen told of the plan to work overtime, that Doss was, "More or less impudentand insolent."Gallman further testified, "it was my opinion and still is that heheard it [the overtime announcement] . . . and I told him [Doss] thatI didn't believe [his denial] I thought he was just plain lying.,""Z Both Gallmanand Brown testified that on Gallman's inquiry, Brown declared he had notifiedDoss.Brown was a union member and did not sign the application form anddid not work the week of October 23, 1944. Brown testified that he and Dosswere very friendly. Immediately after his interview with Gallman, Doss wasdischarged.Alex Wilson testified that it was the Respondent's policy to request defermentsby the local draft board "for every man that we could get deferred." On Novem-ber 25, 1944, on representations made by the Respondent, Doss was given adeferred classification effective until February 25, 1945.Doss had joined the Union and his wife was also a member.. He was unableto give the date of his joiningThe record reflects no other union activity onhis partThe Board relies on two incidents to establish proof that the Respond-ent had knowledge of Doss' union activity.Tommy Williams, an employee inthe boiler room, testified that on an occasion, stated to have been prior to the-Board election held November 22, 1944, Gallman found Doss in the boiler roomconversing with Williams.Gallman asked Doss what lie was doing there andas Williams testified Doss replied, "I just came down to see Tommy a minute."It was Williams' further testimony that Gallman then said, "Go home and sleepwith Tommy and stay with him . . . Your damn Union is going to getall you Negroes fired and you [Williams] too."Gallman testified that he hadfound Doss 150 feet away from his proper station, "having a conference" withWilliams.Gallman's further testimony reads,Well, I broke it up and told them to get back to the job. And after [Doss}left, I told Tommy that that caucus was going to get them fired.Gallman testified positively that the word union was not mentioned and thathe had not overheard the conversation of Doss and Williams.He stated thathe had had chronic trouble with conferences, or "caucuses," throughout the 30years of his experience as a supervisor in veneer mills. Such trouble had beenespecially frequent during-the period when the Union's organizational campaignwas active.The second instance relied on by the Board was presented in testimony byemployee Eleanor Shaw relative to a conversation on November 25, 1945, with,leader Major Ross," reading in part, as follows:'3Gallman also testified with reference to hisown announcementof overtime, "I toldthem all.Evancould have heard if hehad been so minded."43The record shows that Ross was headfireman or leader andthat his recommendationsas to bothhiring anddischargingemployeeswere'givenfull considerationby Gallman_The undersignedfinds thathe was of supervisory status. PORT GIBSON VENEER & BOX COMPANY341He [Ross] said that Evan Doss at one particular time out there he wasworking at the veneer mill, and they sent word to him to work over-time, . . . Evan didn't get the word and Evan went home . . . the nextmorning his foreman . . . told him, "Then I don't want you. I cant useyou."He [Ross] said then . . . the reason he didn't want to use him,woudn't let him work, that he was connected with this C I. 0. Union andwanted to get rid of Doss anyway because he was connected with the C. I. 0.He said Gallman said he wanted to get rid of him because was wasone of the heads of the C I. 0. UnionRoss, as a witness for the Respondent, specifically denied this testimony byShaw stating that he had never told her or anybody else that Gallman firedEvan Doss because he belonged to the UnionRoss further stated relative tohis conversation with Shaw, "We didn't talk about nothing about Evan Dossor Unions ; nothing like that."In resolving these conflicts of testimony the undersigned notes the Board'sfailure to elicit corroboratory testimony from Doss as to the Williams' incident.After consideration of the full record, the undersigned credits the version of thisincident given by Gallman. It is noted also-that the incident occurred over 3months before Doss was discharged.As to the second incident the undersignednotes that Shaw had recently been laid offHer testimony was hesitating andunconvincing.After consideration of the whole record and the demeanor of thewitnesses concerned, the undersigned accepts Ross' denial of the allegedconversation.Brown said of Doss' capacity as a workman, "He was a good workem, workedgood."He further stated that he had a difficult job and had always previouslyworked overtime when it was desired that he do so. Gallman brought forwardno other criticism of Doss' performance beyond his failure to work overtime,onFebruary 26, 1945.However, Gallman was stoutly of the opinion thatDoss hadbeen properly notified on that occasion, and it is clear that Brown assured himhe had told Doss of the intention to work overtime. It was Gallman's positionthat "if [Doss'] attitude was that he couldn't work overtime, we would have toget somebody that was willing to work overtime." It is clear that the vats wereunder direct observation by Doss and the other members of the block cutting crew.Both Doss and Kilcrease indicated in their testimony that they did not feel boundtowork overtime unless directly notified by Gallman or at least in his name.The undersigned finds it doubtful that Brown so notified Doss.Brown signedan affidavit on February 25, 1945, in which he stated that he told Doss, "We mayhave to work overtime" and that Doss responded, "Not me."Doss when asked,"In other words, it was your job-if you were asked to do overtime, did you doovertime?" answered, "If the foreman asks me to do overtime, why, sure ; I workovertime."While the penalty exacted from Doss was harsh, especially when compared tothe mild reproof applied to Kilcrease, the undersigned finds on the record madethat the basis of Doss' discharge was Gallman's belief that he had dmscbeyednotice given to work overtime, rather than his union membership and activity.Accordingly, it will be recommended that this allegation of the complaint bedismissed.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEIt is found that the activities of the Respondent set forthin Section III, above,occurring in connection with the operations of theRespondent described in Sec-tion I, above, have a close, intimate,and substantial relation to trade, traffic, and 342DECISIONS OF NATIONALLABOR RELATIONS BOARDcommerce among the several States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom and that it takecertain affirmative action found necessary in order to effectuate the policies ofthe Act.It has been found that the Respondent locked-out the employees listed inAppendix A on October 23, 24, 25, and 26, 1944; because they refused to signindividual contracts, thereby unlawfully discriminating in regard to their hireand tenure of employment. It will accordingly be recommended that the Re-spondent make these employees whole for any loss of pay they may have sufferedby reason of the Respondent's discriminatory action, by payment to each of themof a sum of money equal to the amount he or she normally would have earnedas wages during the period October 23 through October 20, 1944, less their netearnings during said period .44Since it has been found that the Respondent further violated the Act by requir-ing its employees to execute individual contracts of employment, it will be recom-meiided that the Respondent cease and desist from requiring its employees toexecute the individual contracts of employment described above, or any similarinstruments, and from maintaining such instruments in force or operating underthem."Since it has been found that the Respondent locked out and constructively dis-charged Pearline Brown, Alice Carter, and Annie Brown on October 23, 1944,because of their refusal to sign individual contracts, and did not thereafter rehirePearline Brown until January 4, 1945, Alice Carter and Annie Brown' untilOctober 23, 1945, it will be recommended that the Respondent make each of theseemployees whole for any loss of pay she may have suffered by reason of theRespondent's discriminatory action, by payment to each of them of a sum ofmoney equal to the amount she normally would have earned as wages from thedate of the Respondent's discriminatory discharge of these employees on October23, 1944, to the respective dates of reinstatement stated above, less their netearnings during said period.46The undersigned has found that the Respondent by various acts and statementshas violated Section 8 (1) of the Act, and that by locking out the production andmaintenance employees and by its discharge and refusals to rehire the employees ithas violated Section 8 (1) and (3) of the Act. It will be recommended that theBoard, under the policy established in its prior decisions,' order the Respondentto cease and desist from in any manner infringing upon the rights guaranteed inSection 7 of the Act." By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber Company,8 N. L. R. B. 440. Monies received for work performed uponFederal, State, county, municipal, or other work-relief projects shall be considered asearningsSeeRepublic Steel Corporation v. N L. R B,311 U S 745Nothing herein, however, is to be so construed as to prohibit the respondent fromindividually contracting for the exclusive use of an employee's unique or specialized serv-ices foi a definite period of time, or to prevent disclosure of trade or business secretsd6 See footnote44 supra47 SeeMatter of Washington National Insurance Co.,64 N. L. R. B. 929;Matter of C. D.BeckCompany,63 N L. R B. 1426,Matter of Caroline Mills, Inc,64 N. L. R B. 200 PORT GIBSON VENEER & BOX -C0111IPANY343Since it has been found that the allegations of the.complaint relative to thediscriminatory discharge of Charles Marshall, Viola Noble, Canary Jackson, E. M.Howard, and Evan Doss are not sustained by the record, it will be recommendedthat as much of the complaint as pertains to these allegations be dismissed.On the basis of the foregoing findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAW1.InternationalWoodworkers of America, affiliated with the Congress of In-dustrial Organizations, is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditionsof employment of the employees listed in Appendix A, II,and of Pearline Brown, Alice Carter, and Annie Brown, the Respondent has err-gaged in andis engagingin unfair labor practices within themeaning ofSectionS (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged inand is engagingin unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.Theaforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not discriminated in regard to the hire and tenure ofemployment of Charles Marshall, Viola Noble, Canary Jackson,E.M. Howard,and Evan Doss.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent Port Gibson Veneer & Box Company, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in InternationalWoodworkers of America,affiliatedwith the Congress of Industiial Organizations, or any other labororganization, by discriminating in regard to the hire and tenure of employmentor any terms or conditions of employment of its employees ;(b)Giving effect to the individual contracts of employment described herein,or any modification, continuation, extension, or renewal thereof to forestall col-lective bargaining or deter self-organization, or entering into any similar formof contract with its employees for any period subsequent to the date hereof forsuch purpose or with such effect;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist Inter-nationalWoodworkers of America, affiliated with the Congress of IndustrialOrganizations, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a)Make whole the employees listed in Appendix A II for any loss of. wagesthey may have suffered by reason of Respondent's discrimination against themby payment to them of a sum of money equal to the amount which they normally 344DECISIONSOF' NATIONAL `LABOR RELATIONS BOARDwould have earned as wages during the peroid from October 23 through October 26,1944, less their net earnings during said period ; 48,(b)Make whole Pearline Brown, Alice Carter, and Annie Brown for any loss'of pay they may have suffered by reason of Respondent's discrimination againstthem by payment to each of them of a sum of money equal to the amount whichshe normally would have earned as wages from October 23, 1944— the date oftheir discriminatory discharge by the Respondent, to the respective 'dates of theirreinstatement as set forth herein less their net earnings during such period; 49(c)Give separate written notice to each of its employees who signed an individ-ual contract of employment as described herein of any modification, continuation,extension, or renewal' thereof, or any similar form of contract for any period,subsequent to the date hereof, that such contract will not in any manner beenforced or attempted to be enforced to forestall collective bargaining or deterself-organization, that the employee is not required or expected by virtue of suchcontract to deal with Respondent individually in respect to rates of pay, wages,hours of employment, or other conditions of employment, and that such discontin-uance of the contract is without prejudice to the assertion of any legal rights theemployee may have acquired under such contract or to any defenses thereto bythe employer ;(d) Post at its plant in Port Gibson, Mississippi, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Fifteenth Region, after being signed by the Respondent'srepresentative, shall be posted by the Respondent immediately upon the receiptthereof, and maintained by it for sixty (60) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.It is recommended that so much of the complaint as alleges the discriminatorydischarges of Charles Marshall, Viola Noble, Canary Jackson, E. M. Howard andEvan Doss, be dismissed.It is further recommended that unless on or before ten (10) days from the re-ceipt of this Intermediate Report, the Respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the Respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 27,1945, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies of astatement in writing, setting forth such exceptions as to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request therefor4$ See footnote 44supra.49 See footnote 44supra. PORT GIBSON VENEER & BOXCOMPANY345must be made in writing to the Board within ten (10) days from the date of theorder transferring the case to the Board.CHARLES E.PERSONS,Trial Examiner.Dated January 30, 1946.APPENDIX ANOTICE TO ALL EMPLOYEES'Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist International Woodworkers of America, affiliated with theCongress of Industrial Organizations or any other labor organization, tobargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection.We will not give effect to the individual contracts of employment we sub-mitted to our employees on or after October 2, 1944, or any modification,continuation, extension, or renewal thereof to forestall collective bargainingor deter self-organization, and we will not enter into any form of contractwith our employees for any period subsequent to the date hereof for suchpurpose or with such effect.We will make whole the employees named below for any loss of pay sufferedas a result of the discrimination.1.Annie BrownAlice CarterPearline BrownII. 488 Elvin Allen778 Simon Alexander308 Joseph Anderson256 Richard Anderson724 Annie Laurie Barnes a59 Cabe BondsLewis BradfordJesse Bradley714 Margaret BradleyO'Neil BrandonHoward BridgesJoe Bridges907 Bailey Brown153 Oliver Brown770 Beatrice Bruce855 Sol Bruce751 Joe Buck204 John Buck, Sr.759 Millie, Belle BuckLuther Buie612 Matthew Burks776 Thelma Burton561 John Butler107 Carrie Cameron474 Andrew Carroll662 Mollie Kate Carroll749 Martin Chambers-581 Annie Chines415 Henrietta Christian399 Leroy Claiborne206 John Clinton645 Marie Clinton665 Alberta Coleman740 Jesse Coleman936 Kathleen Coleman727 Mary Coleman750 Martin Coleman296 Parker ColemanDonald Collins420 L. T. Colvin948 Martin Cotton61Willie CoxOllie Cox275 Joe Davis64 John Davis124 Willie Dee793 Frank Devine583 Georgia Devine748Willie Devine - 346DECISIONS OF189 Charles DorseyJosephine Dorsey237 Evans Doss315 Letha Doss946 Mary B.Downing820 Henry Dunn, Jr.188'Adell Edwards108 Amy May Edwards225 Mary Lee Edwards142 Elise Ellis265 Levada Ellis373 Feby Flanders149 Booker T. Gaines229. Irene Gaines486 Lewis Gaines95 Bennie Garrison33Willie Gibson148William Gibson190 Malinda Giles796 Gertrude Gines837 Mary Gines298 Leroy Goings853 Joe Goings933 Allen Good791 Elijah Green112 Lillie Mae Gusta699 Beulah Hall325 ArthurHammond126 Henderson Hands57 Clyde Harvey241 Alphonse Haynes289Will Hayney6,51Abe Henry725 Daisy Hicks331 Ed Hicks765Willie Hicks572 Bernice Hill514 David Hill609 E M. Howard391 Josephine Hunt543 Alvin Jackson389 Arthur Jackson357 Fred Jackson398 Canary Jackson523 Geneva Jackson183 Phillip Jackson247Willie Jackson922 Ora James707 Minnie Jenkins783 Richard Jenkins257 Arthur Johnson563 James Johnson745 LeonJohnsonMary Lee JohnsonNATIONAL LABOR RELATIONS BOARD891Willie JohnsonBeulah Jones114 Ernest. Jones59 Clyde Karney621 Henry KedricksGeorge Kelly479 S K Kilcrease234William Kilcrease874 Amanda King634 Essie King469 Hilliard King243 Vernell King729 Henry Kirklin705 Beatrice Lacy87 Eugene LangstonLeroy Laws313 Clotile Liggins76 Edward Lewis Liggins350 Fred Liggins-618 Florianna Liggins25 Jesse Liggins152 Steve Liggins96 Mose Lindsay141 A. C Louisville683 Lottie Mae Louisville606 Nora Louisville908 Ella Mae McBender140 Tom McCray642 Etter McGee681 Lucile McGee44Willie Miller889 Andrew Moore-Eliza Moore249 James Moore465 Lewis Morgan155 •andy Mosell [Moses]110 Inez Nash242 Leonard Nash931 Margaret Nash810 Lonnie Newsome836 Lizzie NobleAllen Nobles100 Viola Nobles292 Bertha Osborne531,Georgia Paige586 Herman Patterson199 Robert Permelia756 Harriet Polk231Willie Richardson201 Teemie or [T. M.] RicksAnnie Maria Robinson180 Mann Robinson937 Nelson Ross252 Jim Rowan PORT GIBSON VENEER & BOX COMPANY '347147 Amy Lee Sayles912Robert Trevillian138 Sylvester Scott202Theodore Truett1 72 J. C. Shannon432Charles Wade286 WillieShaw934Frank Wade20 Bob Short121William WadeEmanuel Shoulder489Joe Ward6 Sarah Slater163Charles Warner883Wes SlaterMayliza Washington646 Belle Tora Slayton610Lottie Watson928 Jake Smith56Frank Weathers549 Savannah Smith51John Weathers78 RooseveltSpiller722T. J. White213 C.M. Stamps636Robert WhitneyGracie Starks680Annie Lee Williams307 Charles Strawberry240J.D. Williams650 Titus Sullivan632Lillie May Williams579 Allen Tarleton439Sam Williams°576 Lee Tarleton354Evan Wilson333 Mary Tarleton582Frances Wilson932 Hester Thomas86Gabe Wilson186 Iva Thomas55George Wilson378 Maud Thomas930JulietteWilson10 Nathaniel Thomas574Thelma Wilson123 Leroy Thompson452L. E Windon233 Richard Thompson53John Woods60 Nathan Tolliver795Pauline Woods26 Willie Tolliver158 Spencer TurnerGeorge WyattAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.PORT GIBSON VENEER & Box COMPANY,Employer.By -----------------------------------------(Representative)(Title)Dated--------------------NOTE -Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the selective service act after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.